Citation Nr: 1727691	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-49 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the residuals of total right knee arthroplasty (TKA).

2.  Entitlement to an extended period of a temporary total rating due to the need for convalescence following surgery.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting a 60 percent rating for the residuals of a total knee arthroplasty, the highest rating available for the knee.  The remaining claims have been withdrawn and are dismissed.


FINDINGS OF FACT

1.  The Veteran has chronic residuals of severe painful motion following his second TKA.

2.  During his February 2017 hearing, the Veteran withdrew his claim for an extended period of a temporary total rating for convalescence purposes and for service connection of a left knee disability.  A transcript of the hearing has been associated with the claims file, which contains his name and claim number.





CONCLUSIONS OF LAW

1.  The criteria are met for a 60 percent rating under DC 5055 for the period from August 1, 2012, and forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).

5.  The criteria are met for withdrawal of his appeal for an extended period of a temporary total rating for convalescence purposes and for service connection of a left knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings for the left knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's right knee total arthroplasty is rated under DC 5055, at 30 percent, starting from August 1, 2012, which is the minimum rating assigned following a total knee arthroplasty (TKA).  38 C.F.R. § 4.71.  DC 5055 allows for a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71, DC 5055.  Intermediate residuals are rated under the appropriate diagnostic codes pertaining to the knee.  Id.

After review of the record, the Board finds that a 60 percent rating for chronic residuals and severe painful motion is warranted.  

The record demonstrates the Veteran continues to have problems with his right knee following his TKA, including specifically severe painful motion.  During his February 2017 hearing, he complained of near constant pain, and that he wears his brace practically all of the time to help with the pain.  He complained that it feels unstable.  He said that he lives in a two-story house, but only climbs the stairs once a day.  

At the June 2016 VA examination, it was noted that he had a TKA in 2009, which had to be revised in March 2011, and then the surgical site became infected and had to be opened and drained in July 2011.  He therefore did not have a standard post-operative course; rather, he suffered complications.  The examiner further noted that he wore the brace almost always, and had a range of motion of 5 degrees to 95 degrees (that is, he did not have full extension or flexion).  

The March 2014 VA examiner opined the Veteran had moderately severe pain that he tries to ignore but that interfered with performance of his activities of daily living.

VA treatment records show ongoing treatment for chronic pain.  In December 2014, his right knee replacement showed laxity to varus stress.  In June 2014, he had an injection for pain.  In April 2014, he was noted to be in significant pain.  

Accordingly, the Board finds that the Veteran has chronic residuals consisting of severe painful motion, warranting a 60 percent.  Id.  This 60 percent rating is the highest available for his right knee under the amputation rule. 38 C.F.R. § 4.68.


Withdrawal of appeal for higher rating for left leg shin splints

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In February 2017, the Veteran's representative stated during the hearing that the Veteran wanted to withdraw his claims for an extended period of a temporary total rating for convalescence purposes and for service connection of a left knee disability.  The hearing has since been transcribed, and the transcription contains the Veteran's name and claim number, along with a clearly expressed his desire to withdraw the claim. 

As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of those appeals.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.










ORDER

A 60 percent rating for right total knee arthroplasty is granted, effective from August 1, 2012.

The claims of entitlement for an extended period of a temporary total rating for convalescence purposes and for service connection of a left knee disability are dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


